Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): August 9, 2007 Enthrust Financial Services, Inc. (Exact name of Registrant as specified in its charter) Delaware 0-23965 84-1374481 (State or other (Commission (IRS Employer jurisdiction of File Number) Identification No.) incorporation) 1270 Avenue of the Americas, New York, New York 10020 (Address of Principal Executive Office) (Zip Code) 212-356-0500 Registrant's telephone number, including area code 47 School Street Chatham, New Jersey 07928 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) ENTHRUST FINANCIAL SERVICES, INC. AND SUBSIDIARIES Current Report on Form 8-K * Item 5.02(c): Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On August 9, 2007 Enthrust Financial Services, Inc. (the Corporation) entered into an employment agreement with Michael Lacovara pursuant to which Mr. Lacovara will become the Chief Executive Officer of the Corporation effective on or about September 4, 2007. A press release issued on August 10, 2007 announcing this employment arrangement is filed as Exhibit 99.1 to this Report. Background Mr. Lacovara, age 43, will join the Corporation as its Chief Executive Officer and a member of its Board of Directors. From February 1, 2004 through August 1, 2007, Mr. Lacovara was a Principal and from January 1, 2005 through August 1, 2007 he was also Co-Chief Operating Officer of Sandler ONeill + Partners, L.P. (Sandler), a full-service investment bank focused on serving financial services companies. At Sandler, Mr.
